U NITED S TATES AIR F ORCE
           C OURT OF C RIMINAL APPEALS
                      ________________________

                       No. ACM 38873 (f rev)
                      ________________________

                         UNITED STATES
                             Appellee
                                 v.
                     Michael J. TURPIANO
               Major (O-4), U.S. Air Force, Appellant
                      ________________________

       Appeal from the United States Air Force Trial Judiciary
                     Decided 10 September 2019
                      ________________________

Military Judge: Vance H. Spath (trial and DuBay hearing).
Approved sentence: Confinement for 3 months, forfeiture of $7,353.00
pay per month for 3 months, and a reprimand. Sentence adjudged 16
January 2015 by GCM convened at Joint Base San Antonio-Lackland,
Texas.
For Appellant: Major Mark C. Bruegger, USAF; Jack B. Zimmermann,
Esquire; Terri R. Zimmermann, Esquire.
For Appellee: Lieutenant Colonel Joseph J. Kubler, USAF; Major Mat-
thew Tusing, USAF; Captain Zachary T. West, USAF; Gerald R. Bruce,
Esquire.
Before MAYBERRY, J. JOHNSON, and KEY, Appellate Military Judg-
es.
Chief Judge MAYBERRY delivered the opinion of the court, in which
Senior Judge J. JOHNSON and Judge KEY joined.
                      ________________________

   This is an unpublished opinion and, as such, does not serve as
   precedent under AFCCA Rule of Practice and Procedure 30.4.
                        ________________________
               United States v. Turpiano, No. ACM 38873 (f rev)


    MAYBERRY, Chief Judge:

                                  I. BACKGROUND
    This case is before us for the second time. In January 2015, a general
court-martial composed of officer members convicted Appellant, contrary to
his pleas, of assault consummated by a battery by touching the breast of Sec-
ond Lieutenant (2d Lt) RH and touching the mid-section of 2d Lt CE, in vio-
lation of Article 128, Uniform Code of Military Justice (UCMJ), 10 U.S.C. §
928. 1,2 The adjudged and original approved sentence consisted of a dismissal,
confinement for three months, forfeiture of $7,353.00 pay per month for three
months, and a reprimand.
    Appellant initially alleged ten assignments of error (AOEs): (1) the find-
ings of guilt are factually insufficient; (2) trial counsel (TC) committed re-
versible error by failing to disclose favorable information; (3) the Addendum
to the Staff Judge Advocate Recommendation (SJAR) and subsequent action
by the convening authority (CA) are defective; (4) the military judge gave an
erroneous mistake of fact instruction as to the offense involving 2d Lt RH; (5)
the military judge erroneously instructed the members that they “must con-
vict” if they believed the Government proved its case; (6) the military judge
gave an erroneous instruction on witness credibility; (7) Appellant was de-
prived of his constitutional right to effective assistance of counsel; (8) the sen-
tence is inappropriately severe; (9) the military judge erred in allowing the
members to consider an unsworn statement from 2d Lt RH at sentencing;
and (10) there was excessive post-trial delay.
   In our original opinion, United States v. Turpiano (Turpiano I), No. ACM
38873, 2018 CCA LEXIS 276 (A.F. Ct. Crim. App. 24 May 2018) (unpub. op.),
we held, inter alia, that the Addendum to the SJAR and subsequent action by
the CA were defective, that error prejudiced a substantial right of Appellant,
and remanded the case for new post-trial processing. 3 New post-trial pro-


1All references in this opinion to the Uniform Code of Military Justice (UCMJ) and
Rules for Courts-Martial are to the Manual for Courts-Martial, United States (2016
ed.).
2Appellant was acquitted of rape and assault consummated by a battery of Ms. KP
and assault consummated by a battery of 2d Lt DC.
3 Because of our decision to remand the case for new post-trial processing, we de-
ferred consideration of Appellant’s request for excessive post-trial delay relief under
Article 66(c), UCMJ, 10 U.S.C. § 866(c), and United States v. Tardif, 57 M.J. 219, 225
(C.A.A.F. 2002).




                                          2
                United States v. Turpiano, No. ACM 38873 (f rev)


cessing occurred and the CA ultimately only approved three months of con-
finement, forfeiture of $7,353.00 pay per month for three months, and a rep-
rimand. The CA disapproved the dismissal. 4
    In Appellant’s initial AOE he requested we set aside his dismissal due to
the unreasonable post-trial delays. Appellant now re-asserts and expands his
allegation of post-trial processing delays and requests we set aside his convic-
tions. In addition to his own case, Appellant cites to 17 other cases processed
by Joint Base San Antonio-Lackland with significant post-trial processing
issues. We incorporate the decision contained in Turpiano I and affirm the
findings. We further find relief is warranted due to the excessive post-trial
processing delays in the form of reducing the forfeiture of pay per month to
$7,353 pay per month for two months.

                                  II. DISCUSSION
A. Post-Trial Processing Delay
    Appellant asserts that the collective post-trial processing delays warrant
relief. Appellant requests we set aside the convictions. We agree that the
post-trial processing delays both after the initial trial and on remand warrant
relief. We do not agree that setting aside the convictions is appropriate, but
reduce the forfeiture of pay to $7,353.00 per month for two months.
    1. Facts
       a. Original post-trial processing timeline:
     DATE                              EVENT                            Days
                                                                      Elapsed/
                                                                       Days >
                                                                     Moreno Std
    16 Jan 15           Trial concludes; Appellant sentenced                0
    7 Apr 15            Military Judge authenticated record                81
    4 May 15                       SJAR completed                          108
    11 May 15                SJAR served on Appellant                      115
    10 Jun 15                   Clemency submitted                       145/25
                           (30-day extension granted)


4As will be discussed in this opinion, multiple actions were signed by the CA prior to
the case being re-docketed with this court for further review.




                                          3
                United States v. Turpiano, No. ACM 38873 (f rev)


                    JA completes investigation of issues raised
                       in Appellant’s clemency matters;
    10 Jul 15                                                            175/55
                           SJAR Addendum completed
    24 Jul 15                      CA signs action                       189/69
    31 Aug 15         Case docketed with the court of criminal            227/8
                                appeals (CCA)


        b. Post-remand post-trial processing timeline:
      DATE                             EVENT                              Days
                                                                        Elapsed/
                                                                         Days >
                                                                      Moreno Std

    24 May 18                      CCA DECISION 5                           0
     2 Jul 18         CCA denied request for reconsideration                0
    10 Jul 18           Case returned for new post-trial pro-               0
                                    cessing
    18 Jul 18        SJAR completed and served on Appellant                 8
    17 Aug 18           Appellant submits clemency matters                 38
                            (20-day extension granted)
    24 Aug 18             SJAR emailed to victims;                         45
                   informed of their right to submit matters
    14 Sep 18          Base legal office follows up with victim            66
                                       stmts
    18 Sep 18        Base legal office resends SJAR to one vic-            70
                                        tim
    20 Sep 18        One victim declines to submit matters;                72
                           the other never responds



5 The decision was not issued within 18 months of docketing. This was due in part to
this court’s order that a post-trial hearing pursuant to United States v. DuBay, 37
C.M.R. 411, 413 (C.M.A. 1967), be held to address allegations involving discovery vio-
lations, improper post-trial processing and ineffective assistance of counsel. The
DuBay hearing was held in August 2017 and supplemental briefs were filed by the
parties in November 2017.




                                          4
               United States v. Turpiano, No. ACM 38873 (f rev)


   5 Oct 18            1st SJAR Addendum completed                   87

   10 Oct 18       1st SJAR Addendum served on Appellant;             92
                        Appellant emails CA directly
   23 Oct 18           2d SJAR Addendum completed                    105

  21 Dec 18                  CA signs action;                      164/44
                    Court-Martial Order (CMO) No. 7 issued
  26 Feb 19           CMO No. 10 revoked CMO No. 7 and             231/111
                         CMO No. 11 completed
  22 Mar 19               Case re-docketed with CCA                256/92


    The second action in this case—which disapproved Appellant’s dismis-
sal—and the corresponding CMO No. 7, dated 21 December 2018, contained
language incorrectly indicating the record would be forwarded to The Judge
Advocate General (TJAG) for examination under Article 69(a), UCMJ, 10
U.S.C. § 869(a). Additionally, Appellant’s social security number was wrong.
Appellant was not aware that his social security number was wrong on CMO
No. 7 because he received a copy of CMO No. 7 with the number redacted pri-
or to the holidays in December 2018. On 1 February 2019, Appellant received
orders returning him to active duty with a report no later than date (RNLTD)
of 28 February 2019. Shortly after returning to active duty, Appellant re-
quested and eventually received an unredacted copy of CMO No. 7 for the
purpose of in-processing at which point he identified the erroneous social se-
curity number.
    Immediately after Appellant learned of the social security number error
on 7 March 2019, he notified his counsel who in turn notified the base legal
office. The base legal office representative indicated they would have it cor-
rected. On 11 March 2019, a member of Appellant’s trial defense counsel’s
office provided the correct social security number to the base legal office.
However, the general court-martial convening authority (GCMCA) legal office
who forwarded the erroneous action was not aware of the error until after it
was sent to the Military Justice Division of the Air Force Legal Operations
Agency (AFLOA/JAJM) on 15 March 2019.
    In the meantime, on 7 February 2019, Appellant’s appellate defense coun-
sel emailed the Chief of the Appellate Records Branch of AFLOA/JAJM, Ms.
HS, to inquire as to the status of the CA’s action, which had not yet been for-
warded to this court, and which was necessary to complete appellate review.
Ms. HS informed appellate defense counsel that although she was still await-
ing receipt of the documents, the case would not be returned to this court “be-
cause the dismissal was gone.” Instead, she believed Appellant’s case would


                                      5
              United States v. Turpiano, No. ACM 38873 (f rev)


be forwarded to TJAG for an Article 69(a), UCMJ, review. Appellate defense
counsel, citing United States v. Johnson, 45 M.J. 88 (C.A.A.F. 1996), referred
Ms. HS to Rule 2.1 of the court’s Rules of Practice and Procedure which states
that the court “retains jurisdiction over cases initially reviewed under Article
66, UCMJ, that are remanded for further proceedings, notwithstanding any
subsequent reduction of the sentence below the level requiring review pursu-
ant to Article 66(b), UCMJ.” 6 Ms. HS indicated she would engage with the
court staff for its interpretation and instructed the base to send her all post-
trial documents they had that pertained to Appellant’s case.
    On or about 13 February 2019, Ms. HS contacted the GCMCA legal office
to inform them the format of the action was incorrect and required correction.
On 15 February 2019, Ms. HS contacted Appellant’s appellate defense coun-
sel to inform him that she was still waiting on documents, but once they were
received, the case would be returned to this court. On 27 February and 13
March 2019, Ms. HS informed appellate defense counsel that the complete
post-trial package had not yet been received. On 22 March 2019, the Air
Force Appellate Defense Division (AFLOA/JAJA) received a copy of the post-
trial processing package, including an action dated 26 February 2019, and
CMOs No. 10 and 11, all of which had the same erroneous social security
number for Appellant. The case was re-docketed with the court on 22 March
2019, 256 days from date returned to CA for action. In summary, original
post-trial processing delays consisted of 189 days from sentence to action and
38 days from action to docketing. Remand post-trial processing took 164 days
from return of the case to action and 92 days from action to docketing.
    2. Law
    In United States v. Moreno, 63 M.J. 129, 142 (C.A.A.F. 2006), the United
States Court of Appeals for the Armed Forces (CAAF) established a presump-
tion of a facially unreasonable delay “where the action of the convening au-
thority is not taken within 120 days of the completion of trial[,]” when “the
record of trial is not docketed by the service Court of Criminal Appeals within
thirty days of the convening authority’s action[,]” and when “appellate review
is not completed and a decision is not rendered within eighteen months of
docketing the case before the Court of Criminal Appeals.”
   Where there is such a delay, we examine the four factors set forth in
Barker v. Wingo, 407 U.S. 514, 530 (1972): “(1) the length of the delay; (2) the
reasons for the delay; (3) the appellant’s assertion of the right to a timely re-

6Formerly A.F. Ct. Crim. App. R. 2.1 (dated 19 May 2017); currently A.F. Ct. Crim.
App. R. 5.1 (effective 1 August 2019).




                                        6
               United States v. Turpiano, No. ACM 38873 (f rev)


view and appeal; and (4) prejudice.” Moreno, 63 M.J. at 135 (citations omit-
ted). “No single factor is required for finding a due process violation and the
absence of a given factor will not prevent such a finding.” Id. at 136 (citing
Barker, 407 U.S. at 533).
    In Moreno, the CAAF identified three types of cognizable prejudice arising
from post-trial processing delay: (1) oppressive incarceration; (2) anxiety and
concern; and (3) impairment of the appellant’s ability to present a defense at
a rehearing. 63 M.J. at 138–40 (citations omitted).
    In United States v. Tardif, 57 M.J. 219, 224 (C.A.A.F. 2002), the CAAF
recognized this court has the de novo power and responsibility under Article
66(c), UCMJ, to disapprove any portion of a sentence that it determines, on
the basis of the entire record, should not be approved, even absent any actual
prejudice. In United States v. Gay, 74 M.J. 736, 744 (A.F. Ct. Crim. App.
2015), aff’d, 75 M.J. 264 (C.A.A.F. 2016), we identified a list of factors to con-
sider in evaluating whether Article 66(c), UCMJ, relief should be granted for
post-trial delay. Those factors include how long the delay exceeded appellate
review standards, the reasons for the delay, whether the Government acted
with bad faith or gross indifference, evidence of institutional neglect, harm to
the appellant or to the institution, whether relief is consistent with the goals
of both justice and good order and discipline, and whether this court can pro-
vide any meaningful relief. Id. No single factor is dispositive and we may con-
sider other factors as appropriate. Id.
    Rule for Courts-Martial (R.C.M.) 1105A provides that crime victims of the
offenses submit matters to the convening authority within ten days of the
later of (1) receipt (or waiver of the right to receive) a copy of the record, or (2)
receipt of the SJAR. The Rule further provides that if a victim shows addi-
tional time is required, “the convening authority or other person taking ac-
tion, for good cause, may extend the submission period for not more than an
additional 20 days.” R.C.M. 1105A(d)(3). Furthermore, the Rule states that
“[f]ailure to submit a statement within the time prescribed by this rule shall
be deemed a waiver of the right to submit such a statement.” R.C.M.
1105A(f)(1).
   3. Analysis
    Our 24 May 2018 opinion held the original 24 July 2015 action and asso-
ciated CMO No. 13 were defective. This necessitated remanding the case for
new post-trial processing, which ultimately generated the 21 December 2018
action and associated CMO No. 7, CMO No. 10 and the 26 February action,
and CMO No. 11. Appellant asserts the post-trial errors and delays in his
case, along with more than a dozen other cases in the past few years, are
“clear evidence of gross indifference and institutional neglect.”


                                         7
              United States v. Turpiano, No. ACM 38873 (f rev)


    The first Barker factor weighs heavily in favor of Appellant in that the
length of the delay covering both post-trial processing efforts is facially un-
reasonable. The initial post-trial processing involved facially unreasonable
delays of 69 days from the announcement of sentence to the original action
and eight days from original action to docketing. Although Moreno specifical-
ly dealt with initial post-trial processing, the same timeliness standards logi-
cally apply to cases returned by this court for new post-trial processing. Here,
231 days elapsed between our return of the record and the convening authori-
ty’s completion of the action ultimately docketed with the court, considerably
longer than the Moreno standard, and without the requirement to generate a
transcript of the proceeding—111 days beyond the Moreno standard, for a to-
tal of at least 188 days of facially unreasonable delay.
    The second Barker factor also weighs heavily in favor of Appellant. In
Turpiano I, we held that there was a prejudicial due process violation in the
post-trial processing which gave rise to the remand. 2018 CCA LEXIS at *24–
25. Specifically, we found the SJA discussed new matters from outside the
record with the CA without providing Appellant notice and opportunity to
respond to those matters pursuant to R.C.M. 1107(b)(3)(B)(iii). Id.
    On remand, the post-remand SJAR was served on Appellant a mere eight
days after the case was returned. Unfortunately, it took another 223 days for
the post-trial processing to be completed. Excluding the 20-day extension Ap-
pellant was given to submit clemency matters drops the overall number to
203. While Appellant excludes the 59 days the CA took to act on the case
from his claim of unreasonable delay, we consider it in our prejudice analysis
below. Appellant correctly asserts the Government failed to timely notify the
victims of their right to submit matters and then improperly extended the
deadline for them to submit matters, which neither victim actually provided.
Here, the Government did not serve the SJAR on the victims until 37 days
after the SJAR was served on Appellant and seven days after Appellant’s
clemency was received. Despite this delay, after another 21 days had passed,
the Government sua sponte reached out to ensure the victims did not want to
provide matters, in direct contradiction to the requirements of R.C.M. 1105A.
Six days later, one victim opted not to submit matters and the other never
responded. While the Government’s efforts to check back with the victims af-
ter receiving nothing appears admirable, it was not authorized and only pro-
longed the delay. The trial level personnel assert that they were unaware
that the victims’ right to submit matters applied in this situation, but they
only made a phone call to AFLOA/JAJG two or three days before the Adden-
dum was signed. From the time the one responsive victim declined to submit
matters it took another 15 days to complete the Addendum and five more
days to serve it on Appellant.



                                       8
               United States v. Turpiano, No. ACM 38873 (f rev)


    The same day Appellant received the Addendum, he sent an email to the
CA directly. The Government asserts that as a result, they had to prepare a
second Addendum, which took 13 days. The second Addendum does not con-
tain any additional legal analysis and again recommends the CA approve the
adjudged sentence. The Government asserts that we should attribute this
time to Appellant. We disagree. While it is true that Appellant’s decision to
communicate directly with the CA is a bit unusual, Appellant had been wait-
ing almost seven weeks since he submitted his clemency package. The second
Addendum only further delayed the post-trial processing. On 21 December
2018, after 59 days of deliberation, the CA signed the action disapproving
Appellant’s dismissal and CMO No. 7 was prepared the same day.
    The problem is that CMO No. 7 returned the record of trial to TJAG for
review under Article 69(a), UCMJ, not this court for further review under Ar-
ticle 66, UCMJ. The record is not clear as to when the post-trial processing
package was sent to the Appellate Records Branch but we do know that on or
about 13 February 2019, the Appellate Records Branch notified the base legal
office that the format of the action was incorrect—54 days after action. CMO
No. 11 was signed 13 days later—67 days after action. After the “new” action
was signed on 26 February 2019, Appellant requested and received an unre-
dacted copy of CMO No. 7 (which he believed was the only post-remand
CMO), identified his erroneous social security number and notified the wing
legal office. They promised to correct it, but they too were unaware that there
were now two additional CMOs in the case, both of which had the same erro-
neous social security number. They alerted the GCMCA legal office, located
in the same city, of the error. The message was not received for four days,
and not until after the post-trial package had been shipped to AFLOA/JAJM,
256 days after the case was remanded for new post-trial processing.
   Appellant asserts the Government acted in bad faith by knowingly for-
warding an erroneous action to the court. 7 The Government asserts that due
to minimal manning, the message was not received before the documents
were mailed, and the GCMCA legal office “had no reason to believe the docu-
mentation contained any errors, and therefore the primary focus was provid-


7Appellant also asserts that the post-trial processing package was incomplete in that
many of the attachments were “missing.” However, Appellant’s counsel indicated
that they would not raise this as an issue if there was evidence the CA considered all
of the matters provided. The attachments are all included in the record, albeit not
necessarily where one might expect to find them. Additionally, the CA did provide an
affidavit indicating she reviewed all matters submitted by Appellant and no further
analysis is warranted.




                                          9
              United States v. Turpiano, No. ACM 38873 (f rev)


ing the court with the completed post-trial processing documentation in a
timely fashion.” There are multiple flaws in the Government’s position. First,
the 21 December 2018 action Appellant received on 7 March 2019 had been
revoked and replaced with a new action on 26 February 2019, but based upon
the record before us, the individual(s) with whom both Appellant’s counsel
and her office staff member spoke to on 7 and 11 March 2019 was unaware of
these subsequent actions. The characterization of a sense of urgency is mis-
placed by this point in time. While the base and/or GCMCA legal office’s error
of forwarding the case for review under Article 69 vice Article 66 can be at-
tributed to an honest misunderstanding of the jurisdictional rules of appel-
late review, an erroneous social security number is indicative of a lack of at-
tention to detail. Under normal circumstances, this “small administrative er-
ror” might be noted without further discussion. While this administrative er-
ror alone does not materially prejudice a substantial right of Appellant, the
unique circumstances of this case elevate this error to a different level, and
contributes to the specter of gross indifference or institutional neglect.
    With regard to the third Barker factor, Appellant asserted his right to
timely appellate review each time he filed assignments of error with this
court. Additionally, in his email to the CA on 10 October 2018, he stated, “I
don’t know when you received my clemency submission, but it was submitted
to your legal office over 7 weeks ago. I fear [the CA] may now feel rushed to
make a decision on my case because it is due soon.” We find that he did not
waive speedy review and find this weighs minimally in favor of Appellant.
     The fourth Barker factor addresses prejudice. In Moreno, the CAAF iden-
tified three types of cognizable prejudice for purposes of an Appellant’s due
process right to timely post-trial review: (1) oppressive incarceration; (2) anx-
iety and concern; and (3) impairment of the appellant’s ability to present a
defense at a rehearing. 63 M.J. at 138–40 (citations omitted). However, Ap-
pellant has failed to specify any particular prejudice arising from the post-
trial delays, and appears to rely instead on our authority to grant relief for
post-trial delay under Article 66(c) even in the absence of specific prejudice.
See Tardif, 57 M.J. at 224; Gay, 74 M.J. at 744. Nevertheless, we have care-
fully considered whether the record before us demonstrates prejudice to Ap-
pellant.
    In this case, the most significant articulable prejudice was that Appellant
was repeatedly and continuously impeded in his ability to exercise his post-
trial rights because of the actions, or more aptly delayed actions, of the Gov-
ernment. In the original post-trial processing, the Government’s failure to
provide Appellant with the additional matters from outside the record that
were discussed with the CA led us to order a DuBay hearing and ultimately
return the case for new post-trial processing. We found the failure to provide


                                       10
              United States v. Turpiano, No. ACM 38873 (f rev)


notice to Appellant was a due process violation that may have affected the
action the CA took in the case. Turpiano I, 2018 CCA LEXIS at *16.
    A new convening authority took action post-remand, and in fact granted
relief by disapproving the adjudged dismissal. Unfortunately it took another
203 days for that to happen. Had the same CA taken action post-remand, we
would be more inclined to believe Appellant would have obtained this relief
sooner, presumably a more favorable outcome. However, the involvement of a
new CA, who may have granted clemency for the same or differing reasons as
the former CA, renders this analysis speculative. We have also considered
that a due process violation may occur even in the absence of any specific
prejudice if the delay is so egregious as to “adversely affect the public’s per-
ception of the fairness and integrity of the military justice system.” United
States v. Toohey, 63 M.J. 353, 362 (C.A.A.F. 2006). The delays involved in this
case, although unreasonable and confounding, arguably are not so egregious
as to meet that standard.
   However, we may avoid such speculation and analysis of public perception
by instead relying on our authority under Article 66, acknowledged by our
superior court in Tardif and Gay, to grant relief.
    Post-trial processing continues to challenge legal offices, and this case suf-
fered through two rounds of what is best described as systematic disorder at
Joint Base San Antonio-Lackland. Despite the fact that this case was re-
manded because of error that prejudiced Appellant’s opportunity to receive
clemency, the subsequent post-trial process was even more inefficient. The
Government does provide an explanation for many of the delays, but falls
short of justifying them. We are mindful of our superior court’s admonition
that “delay in the administrative handling and forwarding of the record of
trial and related documents to an appellate court is the least defensible of all
[post-trial delays] and worthy of the least patience.” United States v. Dunbar,
31 M.J. 70, 73 (C.M.A. 1990) (internal hyphens omitted). Throughout the en-
tire post-trial process the record shows a complete lack of any sense of ac-
countability for timely processing. Even if the action and CMO No. 7 dated 21
December 2018 had been correct, we would have been concerned. The fact
that it took another two months to “correct” the error elevates our concern.
The apparent total absence of communication between the base and GCMCA
legal offices during this time resulting in the “corrected” CMO not actually
being correct requires us to once again remand this case.
    The systemic deficiencies exhibited by the post-trial processing of this
case, along with more than a dozen other cases cause us to change our focus
from admonition of the legal offices at Joint Base San Antonio-Lackland to
granting relief to Appellant. Appellant’s counsel refers to the processing of
this case as “a comedy of errors.” We are exasperated, not amused, by the

                                       11
              United States v. Turpiano, No. ACM 38873 (f rev)


failures of military justice administration at Joint Base San Antonio-
Lackland requiring judicial action to ensure Appellant has not been preju-
diced. We also acknowledge the facially unreasonable delay on the part of
this court in issuing the original opinion, remanding the case for new post-
trial processing. Some of that delay was a direct result of the necessity to or-
der a DuBay hearing, requiring two rounds of pleadings by both parties. The
transcript was ultimately over 1,400 pages and the record of trial consists of
16 volumes. This case was complex at the outset and became more so during
the course of appellate review. We do not believe that setting aside the con-
victions as Appellant requests is appropriate but reduce the adjudged forfei-
tures to $7,353.00 pay per month for two months.

                              III. CONCLUSION
    The findings and modified sentence are correct in law and fact. Articles
59(a) and 66(c), UCMJ, 10 U.S.C. §§ 859(a), 866(c). We order a corrected ac-
tion and a corrected CMO to reflect Appellant’s correct social security num-
ber. See R.C.M. 1107(g). The final order will incorporate that correction as
well as the modified sentence and the case need not be returned to us for fur-
ther review.
   Accordingly, the findings and modified sentence are AFFIRMED.


                    FOR THE COURT



                    CAROL K. JOYCE
                    Clerk of the Court




                                      12